PER CURIAM.
Affirmed. See Robinson v. State, 373 So.2d 898 (Fla.1979).
We note that the record does not contain a formal judgment with appellant’s fingerprints affixed, as required by section 921.241(1), Florida Statutes (2007). See Fla. R.Crim. P. 3.986. Accordingly, we direct the trial court on remand to enter such a judgment. See Ramos v. State, 429 So.2d 318 (Fla. 2d DCA 1981) (affirming conviction and sentence, but vacating judgment and sentence order and remanding for entry of a proper judgment).

Affmned but remanded for entry of formal judgment.

GROSS, C.J., DAMOORGIAN and CIKLIN, JJ., concur.